                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

 JAMES HORGAN,

                Plaintiff,

        v.
                                                           Case No. 18-00721-CV-W-NKL
 UNITED STATES OF AMERICA, and
 TREY HUNT,

                Defendants.



                                             ORDER

       Plaintiff James Horgan alleges that his car was damaged as the result of a collision in

February 2018 caused by Defendant Trey Hunt, who at the time was acting as an agent and

employee of the United States Postal Service (“USPS”). Defendants United States of America and

Mr. Hunt move to dismiss Mr. Horgan’s claims on the grounds that Mr. Horgan’s claim against

Mr. Hunt is barred by absolute immunity and Mr. Horgan’s claim against the United States fails

because of his failure to file an administrative claim. For the reasons discussed below, the Court

grants the motion to dismiss.


       I.      The Claim Against Mr. Hunt

       There is no dispute that Mr. Hunt was acting in the scope of his employment with the

United States Postal Service at the time of the vehicular collision at issue. See Complaint, Doc. 1,

¶ 6 (“At all times relevant hereto, Defendant Hunt was acting as an agent and/or employee on

behalf of the United States Postal Service, and acting within the scope of said agency or

employment.”); Motion of the Federal Defendants to Dismiss, Doc. 10, p. 3 (“[T]he United States

Attorney (as the proper designee) has certified that Hunt was acting in the scope of his employment
with the USPS at the time of the February 4, 2018 automobile accident.”). Where, as here, the

United States Attorney General has certified that a federal employee was acting within the scope

of his employment, any pending civil action against the employee for that conduct must “be

deemed an action against the United States,” and the United States shall be substituted as the party

defendant. 28 U.S.C. § 2679(d)(1). This immunity for federal employees extends even to state

law tort claims. See United States v. Smith, 499 U.S. 160, 165, 111 S. Ct. 1180, 1184-85 (1991)

(holding that the Liability Reform Act “makes the [Federal Tort Claims Act (“FTCA”)] the

exclusive mode of recovery for the tort of a Government employee even when the FTCA itself

precludes Government liability”); Brown v. Armstrong, 949 F.2d 1007, 1010 (8th Cir. 1991)

(“[B]ecause the FTCA is an exclusive remedy for torts committed by federal employees acting

within the scope of their employment, if recovery is not available against the United States under

§ 2680, it is not available at all.”). Thus, Mr. Hunt is immune to Mr. Horgan’s claim, and the

claim against Mr. Hunt must be dismissed.


       II.     The Claim Against the United States

       The FTCA is, with exceptions that do not apply here, the exclusive remedy for property

damage “arising or resulting from the negligent or wrongful act or omission of any employee of

the Government while acting within the scope of his office or employment . . . .” 28 U.S.C.

§ 2679(b)(1). Therefore, Mr. Horgan’s claim against the United States can survive only insofar as

it comports with FTCA requirements.

       The FTCA constitutes a limited waiver by the United States of its general immunity to suit.

See, e.g., Molzof v. United States, 502 U.S. 301, 304–05, 112 S. Ct. 711, 714 (1992) (“Prior to

1946, the sovereign immunity of the United States prevented those injured by the negligent acts

of federal employees from obtaining redress through lawsuits; compensation could be had only by


                                                 2
passage of a private bill in Congress. The FTCA replaced that notoriously clumsy system of

compensation with a limited waiver of the United States’ sovereign immunity.”) (quotation marks

and citations omitted). The “limitations and conditions upon which the government consents to

be sued must be strictly observed, and exceptions thereto are not to be implied.” Lehman v.

Nakshian, 453 U.S. 156, 161, 101 S. Ct. 2698, 2702 (1981); see also Smith v. United States, 507

U.S. 197, 203, 113 S. Ct. 1178, 1183 (1993) (“We should also have in mind that the Act waives

the immunity of the United States and that we should not take it upon ourselves to extend the

waiver beyond that which Congress intended. Neither, however, should we assume the authority

to narrow the waiver that Congress intended.”) (quotation marks and citation omitted).

“A waiver of sovereign immunity is strictly construed in favor of the United States, and the party

bringing suit bears the burden of demonstrating waiver.” May v. United States, No. 17-04157-

NKL, 2017 WL 6419298, at *2 (W.D. Mo. Dec. 15, 2017), aff’d, 744 F. App’x 994, 995 (8th Cir.

2018).

         The FTCA requires a claimant to timely file a written administrative claim with the federal

agency at issue. See Bohac v. Walsh, 386 F.3d 859, 861 (8th Cir. 2004) (“Under the Federal Tort

Claims Act, a claimant must present her ‘claim to the appropriate Federal agency’ and the agency

must make a final decision before the claimant may bring an action against the United States.”

(citing 28 U.S.C. § 2675(a)). Here, although Shelter Insurance Companies as subrogee of James

and Kelly Horgan filed a claim with USPS, there is no dispute that Mr. Horgan himself has filed

no such claim. The question before the Court is whether Shelter’s filing of the administrative

claim constitutes a filing by Mr. Horgan himself.

         Mr. Horgan argues that, because Shelter is subrogated to the rights of the insured, Shelter’s

claim belongs to Mr. Horgan under Missouri law and must be brought in his name, rather than



                                                  3
Shelter’s name. However, Mr. Horgan does not suggest, or submit evidence to show, that Shelter’s

claim and his own claim are coextensive, such that Shelter’s claim would have given the

government a sufficient basis to evaluate his own claim.1 The prerequisite of an administrative

claim setting forth the “sum certain” sought “assures an agency of the basic information necessary

to initiate prompt settlement proceedings,” and “an insurer’s request for reimbursement alone may

not adequately perform those notice-giving functions” because “[t]he claims of an injured party

and his insurance carrier are not always coextensive.” Shelton v. United States, 615 F.2d 713, 715

(6th Cir. 1980). While “[a]n insurer’s claim will never exceed that of the injured party,” the injured

party “often seeks recovery for damages not encompassed in the insurer’s claim.” Id. To permit

the insured to rely on the insurer’s administrative claim absent evidence that the claims are

identical thus would defeat the statutory purpose. See id. (affirming dismissal of claim for failure

to exhaust administrative remedies where only plaintiff’s insurer filed an administrative claim and

the record “disclose[d] that Shelton’s and Aetna’s claims were not, in fact, identical”); see also

Cizek v. United States, 953 F.2d 1232, 1234 (10th Cir. 1992) (“The insurer requested

reimbursement for claims paid on Plaintiff’s behalf in the amount of $1,632.56. . . . Plaintiff[] . . .

requested $74,500.00 in damages. . . . Considering the wide disparity in these figures, we suggest

that they demonstrate that the insurer’s claim for reimbursement and Plaintiff’s claim for damages

were not, in fact, identical. Furthermore, Plaintiff has failed to explain how the government could

evaluate her claim based upon her insurer’s claim for reimbursement.”); Penn Millers Ins. Co. v.

United States, 472 F. Supp. 2d 705, 713 (E.D.N.C. 2007) (holding that, given FTCA’s

administrative-exhaustion requirement, where insurance company as subrogee filed administrative


                                                            
1
  Mr. Horgan stated that the “original demand” from Shelter was attached as an exhibit to his
response to the motion to dismiss (Plaintiff’s Response to Defendant’s Motion to Dismiss, Doc.
14, p. 1), but the document has not been filed with the Court.
                                                               4
claim, but plaintiff never did so, and there was a nearly $7,000 difference between the insured’s

and the insurer’s damages, “the court lacked subject matter jurisdiction over [plaintiff]’s

complaint”); cf. Perry v. United States, No. 06-1102, 2007 WL 2778258, at **1-3 (W.D. Wash.

Sept. 21, 2007) (finding that where insurer’s administrative claim referred to plaintiff’s

deductible—a cost apparently borne only by the plaintiff—as well as the insurer’s costs, the claim

constituted a joint claim, and therefore plaintiff had properly submitted an administrative claim).

Because the plaintiff “bears the burden of demonstrating waiver” of sovereign immunity (May,

2017 WL 6419298, at *2) and such waivers must be strictly construed, and in light of the relevant

case law and the lack of evidence or argument that Shelter’s claim and Mr. Horgan’s claims are

coextensive, the Court finds that Mr. Horgan has failed to show that his administrative claim was

filed with the USPS, and his claim against the United States must be dismissed for lack of subject

matter jurisdiction.


       III.    Conclusion

       For the reasons discussed above, the motion to dismiss is GRANTED. Mr. Horgan’s

claims against Mr. Hunt are DISMISSED with prejudice, and his claims against the United States

are DISMISSED without prejudice.

                                                     s/ Nanette K. Laughrey
                                                     NANETTE K. LAUGHREY
                                                     United States District Judge

Dated: March 11, 2019
Jefferson City, Missouri




                                                5
